                       UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE




UNITED STATES OF AMERICA )
                              )
         vs.                  )                     DOCKET No.: 01021:19CR00077-1-LM
                              )
CHINEDU lhejiere              )




                            SENTENCING MEMORANDUM


The Defendant Chinedu lhejiere (lhejiere) hereby submits this memorandum in order to assist
this Honorable Court in reaching the appropriate sentence in this matter. On June 3, 2019 he
was charged with Conspiracy to Commit Bank Fraud, in violation of 18 U.S.C. s 1349 and 1344.
He has accepted full responsibility for his actions, agreed to plead guilty, and a written plea
agreement was signed. He is adamant about the fact that he only received less than $10,000.00
from the illegal acts that he was involved in.




                             FACTS AND BACKGROUND



lhejiere's Personal and Family Data are correctly stated in the Government's Presentencing
Report. The Defendant who suffered from kidney failure in 2011, was fortunate to receive a
kidney transplant in March 2018. Even though the surgery was successful, he still has to be
careful and submit to regular monitoring in order to avoid any complications associated with
transplant procedures. In addition he suffers from an aneurysm on his right temple as well as a
heart murmur. He presently suffers from daily headaches which last a few hours before
subsiding.
                            SENTENCING




                   I respectfully request that this Honorable Court consider ordering a
suspended sentence of two years. Should the Court not be amenable to such a disposition then
in the alternative he could be sentenced to home confinement, thus allowing him to be
supervised for his health problems by his medical providers.



Dated :   9/19/19

                                                  Respectfully submitted,




                                                    Chinedu lhejiere
                                               By and throughhis Attorney,




                                                       /s/ Marcel J. Murad
                                                     Marcel J Murad
                                                     6 Beacon Street
                                                     Suite 300
                                                     Boston, MA 02108
                                                     Tel. 617-227-4648
                                                     Fax. 617-742-5787
                                                     Email: muradlw@aol.com
                                                     BBO No. 361420
                               CERTIFICATE OF SERVICE



I HEREBY CERTIFY that a true and correct of copy of the foregoing motion was served by
ECF and regular mail to:




Scott W. Murray, Esq.
United States Attorney
Matthew T. Hunter, Esq.
Special Assistant United States Attorney
53 Pleasant Street
4th Floor
Concord, NH 03301




Jack S. White, Esq.
Welts, White & Fontaine, P.C.
29 Factory Street
Nashua, New Hampshire 03060




 Dated:   9/19/19                                 /s/ Marcel J. Murad
                                                 Marcel J. Murad, Esq.
                                                 Law Offices of Marcel J. Murad
                                                 6 Beacon Street, Suite 300
                                                 Boston, MA 02108
                                                 MA BBQ# 361420
                                                 Tel:   (617) 227-4648
                                                 Fax: (617) 742-5787
                                                 muradlaw@aol.com




                                                                                         3
